 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGK Trucking Corporation and Robert J. Snell. Case33-CA-5141June 30, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn October 21, 1981, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed a brief in opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I In adopting the Administrative Law Judge's recommendation to dis-miss the complaint in its entirety, Members Hunter and Jenkins note theiragreement with the finding that the employees were not engaged in pro-tected activity. Accordingly, they find it unnecessary to rely on the Ad-ministrative Law Judge's comments concerning the proper disposition ofthis proceeding assuming that the activity had been protected.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge:This case was heard on July 7, 1981, in Champaign, Illi-nois. The complaint alleges that Respondent violatedSection 8(a)(1) of the Act by discharging employeesRobert Snell and Richard Kissir because they engaged inprotected concerted activity; i.e., by failing to report forwork and seeking assistance from a union representativeto protest their working conditions. Respondent deniedthe essential allegations in the complaint. The partiesfiled briefs.Based on the entire record herein, including my obser-vation of the demeanor of all the witnesses, I herebymake the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a Connecticut corporation with an officeand place of business located in Urbana, Illinois, is en-gaged in the interstate and intrastate transportation offreight and bulk material. During a representative 1-yearperiod, Respondent derived revenues in excess of S50,000from transporting materials directly from one State toanother. Accordingly, I find, as Respondent admits, thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsUntil the summer of 1980,1 Respondent operated a ter-minal in St. Louis, Missouri. Robert Snell and RichardKissir worked as mechanics at the St. Louis terminal.When the terminal was closed at the end of June 1980,Snell and Kissir were laid off. Both, however, were of-fered employment at Respondent's newly opened termi-nal at Urbana, Illinois. Snell began work at the Urbanafacility on July I and Kissir became employed there inthe latter part of July or the first part of August. CharlesWeber was their immediate supervisor in both locations,first as maintenance supervisor in St. Louis and, later, asterminal manager in Urbana.Snell and Kissir were represented by Teamsters Local618 when they worked in St. Louis and they were cov-ered under the Local 618 bargaining agreement prior tobeginning work in Urbana. Snell was told by RegionalTerminal Manager Robert Jackson that no labor organi-zation represented the employees in Urbana but that heexpected that the shop would be organized. Either Jack-son or Weber told Kissir that he could join a union inUrbana. They also told Kissir that he would be hired asa new employee. Both employees were told that no con-tract covered the mechanics at the Urbana facility. Priorto the employment of Kissir and Snell in Urbana, Re-spondent had employed another mechanic, Don Rennels,for that facility. Rennels was designated as a lead me-chanic or leadman. Snell's and Kissir's hours of employ-ment in Urbana were from 8 a.m. to 4:30 p.m. Snellworked 5 days per week with Sunday and Wednesdayoff; Kissir was off on Sunday and Tuesday.The drivers, but not the mechanics, at the Urbana fa-cility became represented by Teamsters Local 26. Snelland Kissir remained unrepresented and never contacted aunion representative while they were employed.Snell and Kissir did, however, discuss among them-selves a prospective raise which they believed had beenpromised to them by Jackson when he talked with themin St. Louis about working in Urbana. According toSnell and Kissir, Jackson told them that they would beearning the same wages in Urbana as they earned in St.Louis. When they began their employment in Urbanathey earned S9.35 per hour-the same amount they wereearning in St. Louis. In August 1980, the St. Louisl All dautes hereinafter will be in 1980 unless otherwise specified.262 NLRB No. 68570 GK TRUCKING CORPORATIONTeamsters contract called for a 90-cent-per-hour raise.When this raise was not reflected in their paychecks,Snell and Kissir discussed the matter and agreed thatSnell should speak to Terminal Manager Weber aboutthe raise.In mid or late August, Snell met with Weber in thelatter's office. He first asked about reimbursement of thehealth insurance premiums which he and Kissir had beenpaying since he began work at Urbana. Snell and Kissirhad been told that, until Respondent developed a healthinsurance plan for Urbana, the employees should paytheir own premiums and Respondent would reimbursethem. Weber acknowledged that these expenses wouldbe reimbursed. Snell also mentioned his understanding ofthe expected raise. Weber told Snell he would check intothe matter and get back to him with an answer.Weber called all three mechanics together, 2 or 3 dayslater, and told them that he had checked into the issue ofa possible raise. He said Respondent's officials hadagreed to grant a 50-cent-per-hour raise and to reassessthe situation again in November. He also said that Re-spondent was working on obtaining a health insurancepolicy for the mechanics. None of the employees object-ed to this resolution of the issues.On September 25, Weber informed Kissir that hewould be laid off at the end of the workday on Septem-ber 27, a Saturday. Later that day, Weber told Snell thatKissir was being laid off, leaving Snell and Rennels asthe only mechanics at the Urbana terminal. Even beforethe layoff was announced, Snell and Kissir had com-plained to each other that Rennels was not doing verymuch work compared to them and that this necessarilyincreased their workload. However, they did not men-tion this complaint to Weber or any other managementofficial.Snell and Kissir were scheduled to begin work at 8a.m. on Saturday, September 27. Snell and Kissir met asthey were preparing to leave for work. They discussedKissir's layoff and the fact that Snell would have towork alongside Rennels. They then decided on the "spurof the moment" to attend a driver's meeting scheduledthat day at a local motel in order to elect a union ste-ward. The meeting was to take place at a local motel.Kissir and Snell hoped to talk to a union representativeat that meeting. Snell testified that, on the morning ofSeptember 27, they decided to attend the meeting inorder to "talk to [the drivers' union business agent] andsee if he will represent us" and to "see if they [theUnion] could do anything for us or represent us or soforth." Kissir described the decision to attend as follows:"Jim and I had talked and decided that for our best in-terests you know as far as working conditions and every-thing else related to work that it would be a good ideato go to this meeting and see if we could get somethingstraightened out."Kissir and Snell went to the meeting which was sched-uled to begin between 8:30 and 9 a.m. They arrived at orabout 8:10 a.m. There was in fact no union businessagent at the drivers' meeting and there is no evidencethat Snell and Kissir discussed their work-related prob-lems with anyone at the meeting. They did not call Re-spondent to let anyone know that they would not be atwork, even though, at one point, Snell testified that theyintended to report to work about "an hour late." BothKissir and Snell knew that Saturday was a particularlyheavy workday.At approximately 8:30 a.m., Terminal Manager Webernoticed that neither Snell nor Kissir was at work. Helearned from Tom Lane, the dispatcher, that they wereattending the drivers' meeting at a local motel. He thencalled the motel and talked to Snell. He reminded Snellthat he was required to be at work at 8 a.m. Snell saidthat he and Kissir were going to attend the drivers'meeting. Snell told Weber that he and Kissir had some"problems" and that they were going to attend the meet-ing for union representation. Snell also said, "[A]fter themeeting we will come to the terminal." According toWeber, he again informed Snell he was supposed to be atwork at 8 a.m., and Snell said, "Well, fire me if youwant to." After a pause, Weber did so. According toSnell, he said, "Do whatever you have to do," and there-after Weber told him he was fired.Weber also called Kissir and asked him why he wasnot at work. Kissir told Weber that he and Snell hadsome "problems" to "work out" and that he was goingto attend the drivers' meeting. When Kissir refused toreport to work Weber terminated him. According toWeber, Kissir did say that he "would be down" after themeeting. Kissir did not testify that he mentioned going towork at anytime on Saturday, although he testified hefully intended to go to work after the meeting.In letters from Terminal Manager Weber dated Sep-tembtr 27, 1980, and received by Snell and Kissir a shorttime later, Respondent stated that each had been "termi-nated effective 9-27-80, for failing to report to work orcall in on 9-27-80."A meeting was arranged between the terminated em-ployees and Weber several days after the discharge atthe Urbana terminal. Snell, Kissir, and John Hit, the al-ternate shop steward for the drivers, met with Weber.Snell apologized for having caused Weber some prob-lems by not showing up for work but he reiterated thathe and Kissir "had to get things straightened out." Atthis meeting, Weber learned for the first time of the con-cern by Snell and Kissir that Rennels had not been help-ing them with their work. Prior to this meeting, neitherKissir nor Snell had voiced to management any of theiralleged concerns except for the pay raise and the healthinsurance problems. There was no further mention ofthese matters after Weber announced Respondent'spolicy on these two issues in late August or early Sep-tember.Respondent hired one mechanic in October to replaceSnell. At the time of the hearing, Respondent employedonly two mechanics at the Urbana facility.B. Discussion and AnalysisThe issue to be resolved herein is whether the GeneralCounsel has shown by a preponderance of the evidencethat Respondent discharged employees Snell and Kissirfor engaging in protected concerted activities by absent-ing themselves from work on the morning of Saturday,September 27, in order to attend a union meeting. Re-571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's assigned reason for the discharges was theemployees' failure to report for work and to call in onSeptember 27.The General Counsel contends that Snell and Kissirwere discharged for engaging in a collective work stop-page to protest working conditions within the meaningof N.L.R.B. v. Washington Aluminum Co., 370 U.S. 9(1962), and Robertson Industries, 216 NLRB 361 (1975),enfd. 560 F.2d 396 (9th Cir. 1976). Respondent arguesthat Snell and Kissir were not engaged in a protectedwork stoppage. According to Respondent, the employeeswere not intentionally withholding their services in orderto protest or to pressure Respondent into improving theirterms or conditions of employment. Rather, they simplyabsented themselves from work to attend a union meet-ing away from their work premises on worktime for thepurpose of seeking representation. In support of its posi-tion, Respondent cites and relies on Gulf Coast Oil Com-pany, 97 NLRB 1513, 1516 (1952), and Terri Lee, Inc.,107 NLRB 560, 562 (1953).In Washington Aluminum, the Supreme Court upheldthe Board's finding that a spontaneous work stoppage toprotest extremely cold conditions in the workplace was aprotected exercise of employees' Section 7 rights. TheCourt stated:Having no bargaining representative and no estab-lished procedure by which they could take full ad-vantage of their unanimity of opinion in negotia-tions with the company, the men took the mostdirect course to let the company know that theywanted a warmer place in which to work. So, aftertalking among themselves, they walked out togetherin the hope that this action might spotlight theircomplaint and bring about some improvement inwhat they considered to be the "miserable" condi-tions of their employment. [Id. at 15.]The Court rejected the view of the court of appealswhich refused to enforce the Board's order because theemployees did not afford the employer an "opportunityto avoid the work stoppage by granting a concession toa demand." (Id. at 13.) The Court stated that employeesdo not "necessarily lose their right to engage in [protect-ed activity] merely because they do not present a specificdemand upon their employer to remedy a condition theyfind objectionable. The language of § 7 is broad enoughto protect concerted activities whether they take placebefore, after, or at the same time such a demand ismade." (Id. at 14.) The Court also stated that the walk-out was related to conditions of employment since, as theBoard had found, there was a "running dispute betweenthe machine shop employees and the company over theheating of the shop on cold days." (Id. at 15.)In Robertson, the employees engaged in a work stop-page to protest a heavy workload and returned to workafter an unlawful threat of discharge. They thereaftersought union representation and petitioned for an elec-tion. The employer committed violations of Section8(aXl), including a threat to discharge employees for en-gaging in the walkout. Thereafter, some employees metwith union representatives and arranged for a unionmeeting to discuss their work-related complaints and theunion filed an election petition. A number of employeesabsented themselves from work the day of the meeting.The meeting, which was attended by most but not all ofthe absentees, was held during the regular workhours ofthe first-shift employees. Although the meeting was overin time for the second-shift employees to report forwork, many of the latter did not report for work. Thenext workday, the respondent fired all the employeeswho did not report for work on the day of the unionmeeting. The Administrative Law Judge found that theemployees were engaged in a "concerted work stop-page" but found no violation because, inter alia, the pur-pose of the meeting was not to resolve problems or toseek immediate concessions. The Board reversed, findingthat a purpose of the union meeting was "to find a wayto resolve work-related problems" and "to seek help insecuring a resolution," emphasizing that the employees'earlier attempt to "directly resolve their work-relatedproblems ...was met with an unlawful threat of dis-charge." Thus, the Board found that the employees were"in the initial stages of protesting their terms and condi-tions of employment and of seeking concessions from the[employer]." Analyzing the evidence surrounding thedischarges, the Board concluded that, in discharging theemployees, the employer was "substantially motivated bya desire to rid itself of employees" who engaged in pro-tected concerted activity and found a violation.While it is clear that employees may not be dischargedfor engaging in concerted work stoppages to protestworking conditions, they are generally not entitled toengage in union or protected activities on worktime. SeeRepublic Aviation Corporation v. N.LR.B., 324 U.S. 793(1945). In Gulf Coast Oil Company, 97 NLRB 1513, in-stead of reporting for work at the usual time, employeesattended a union meeting to discuss representation by theunion. They signed union cards at this meeting. The em-ployees then returned to work 3 hours late. The Boardfound that this activity was not protected but rather thatit amounted to an "unwarranted usurpation of companytime by the employees to engage in a sort of union activ-ity customarily done during nonworking time." (Id. at1516.) In Terri Lee, Inc., 107 NLRB 560, several employ-ees absented themselves from work to consult with aunion about a cut in their piece-rate wages. All went tothe union hall instead of reporting for work. The nextday they were discharged. The Board concluded thatthese employees had not. engaged in a strike or a con-certed withholding of work. It found rather that the em-ployees "merely intended to take the day off to obtaininformation from the Union, without any purpose there-by of protesting the cut in piece rates or of seeking anyconcession from" their employer. (Id. at 562.) Thesecases have not been overruled and they are not inconsist-ent with Washington Aluminum or Robertson.22 In Robertson, the Board reversed the Administrative Law Judge, whohad relied on Gulf Coast and Terri Lee in dismissing the complaint. How-ever, the Board did not even mention those cases in its decision and itmust be presumed that it found them distinguishable. I572 GK TRUCKING CORPORATIONApplying the principles set forth in the above authori-ties, I find that the General Counsel has failed to prove aviolation of the Act by a preponderance of the evidence.Snell and Kissir were not engaged in a work stoppagein the traditional sense, nor were they engaged in a pro-test of their working conditions or an attempt to seekconcessions from Respondent. They failed to notify Re-spondent of their absences but later told an official ofRespondent that they were attending a union meeting inorder to seek representation. They never identified theirconcerns to Respondent. Earlier problems with wage in-creases and insurance premiums had been resolved satis-factorily. Two other problems-Kissir's layoff and an ob-jection to another employee not pulling his weight-hadnot been mentioned to Respondent. There is no evidencethat these problems or any problems concerning workingconditions were taken up at the union meeting. Indeed,the specific purpose of the meeting was for drivers, whowere represented by a union, to elect stewards. Snell andKissir, who were unrepresented mechanics, apparentlydid not follow through on efforts to speak to a unionbusiness agent about their problems. Even after the dis-charges, when Kissir and Snell, in the presence of thedrivers' union steward, did tell an official of Respondentof their concern that another mechanic was not pullinghis weight, there was no effort made to seek a resolutionof that alleged problem as it affected their working con-ditions. Finally, the evidence shows that the employeesintended o10 come to work after the meeting and men-tioned this to Respondent.Thus, the employees herein failed to report for workin order to attend a union meeting whose purpose wasunrelated to their owvn concerns and which took placeon worktime. Although they perhaps intended to discusstheir work problems with union officials at that meeting,their avowed purpose was to seek representation. This isthe very kind of activity which can and should takeplace on employees' own time. There was no urgencywhich called for a worktime consultation with union of-ficials and indeed no evidence that work-related prob-lems were actually discussed at such a meeting or thatthe employees, either at that meeting or at any othertime, organized their endeavor into a protest which in-volved or affected working conditions.Unlike the employees in Washington Aluminum, Snelland Kissir did not demonstrate that they were withhold-ing their labor in protest against working conditions orto bring pressure on Respondent to have those condi-tions changed, factors which are the very essence of awork stoppage or strike. Thus, unlike in Washington Alu-minum, where the walkout itself and the circumstancessurrounding it communicated to the employer that theconduct was taken "to correct conditions which modernlabor-management legislation treats as too bad to have tobe tolerated" (370 U.S. at 17), the conduct and explana-tions of Kissir and Snell are wholly inconsistent with awork stoppage to protest terms and conditions of em-ployment. On the contrary, here the employees told anofficial of Respondent that they were seeking union rep-resentation to work out "problems" and that they intend-ed to return to work after the meeting.In addition, unlike in Washington Aluminum, herethere was no "running dispute" between Respondent andthe employees about work-related issues which prompteda walkout or strike. At the hearing, Snell and Kissir sug-gested that the "problems" which led them to attend theunion meeting rather than to report for work includedKissir's layoff-Saturday was Kissir's last workday-andtheir objection to a third mechanic, Rennels, not pullinghis weight on the job. However, these work-relatedproblems were never addressed to Respondent before theemployees attended the union meeting. Nor is there anyevidence that these problems were mentioned in theunion meeting itself. The first time the Rennels "prob-lem" was mentioned to Respondent was several daysafter the discharge and there is no evidence that, eventhen, the employees sought a solution to the so-calledproblem. The problem, if any, with Kissir's layoff wasnever mentioned to Respondent.sUnlike in Robertson, the employees herein did notengage in a concerted work stoppage as part of a pro-gram "of protesting their terms and conditions of em-ployment and of seeking concessions from Respondent."In Robertson there was evidence that many employeesstayed away from work even though their shifts beganafter the end of the union meeting. There was also evi-dence that the employees discussed work-related prob-lems at the meeting which was called specifically forthat purpose. The Board thus viewed the meeting simplyas one aspect of the work stoppage and the overall pro-test of the employees. Moreover, in Robertson, the work-time meeting took place in the context of a union cam-paign and after a prior work stoppage was met with athreat of discharge. Here, in contrast, there was no evi-dence that Snell and Kissir intended to engage in a workstoppage apart from their attendance at the union meet-ing. Moreover, there is no evidence in this record thatSnell and Kissir discussed work-related problems or solu-tions at the meeting which was for the purpose of elect-ing job stewards for another group of employees. Thus.like the employees in Gulf Coast and Tern Lee, Kissirand Snell absented themselves from work simply toattend a union meeting in order to seek representation,an activity normally done on nonworking time, and incircumstances which did not suggest urgency or anyother justifiable reason to absent themselves from work.However, even if the worktime activity of Snell andKissir were deemed to be protected here, as it was inRobertson, the evidence here fails to show, as it did inRobertson, that the discharges were improperly motivat-ed. The crux of the Robertson decision was a finding bythe Board that the employer "was substantially motivat-ed" by a desire "to rid itself" of employees who engagedin protected concerted activities. In addition to thethreats of discharge for engaging in a previous work' There was no other dispute between the employees and Respondent.The General Counsel alludes to problems concerning a health insuranceplan and a 50-cent rather than a 90-cent raise as contributing causes forthe employees' activity. However, both problems were addressed byWeber and they were resolved when Respondent outlined its position inlate August There is no evidence that Snell and Kissir were dissatisfiedwith the resolution of these issues or thereafter mentioned these mattersto Respondent or even mentioned them in the union meeting.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstoppage, the Board relied on the fact that the dischargestook place "within a few days of a pending election" andthat even those employees who received permission tobe absent were fired. No such evidence is present here.Indeed, this Respondent recognizes unions for other ofits employees. Kissir and Snell belonged to a union whenthey worked at Respondent's St. Louis facility and Re-spondent made clear that it had no objection to Kissirand Snell joining a union after their employment inUrbana. Respondent dealt with them openly and in goodfaith in attempting to resolve all the work-related prob-lems brought to its attention whether the employeesacted in concert or not. Nor is there any evidence in thisrecord of disparate treatment. There is no evidence thatRespondent tolerated absences or failures to seek ad-vance permission for absences in circumstances such asthose present here where the reason for the absences wassomething other than attending a union meeting. Finally,the General Counsel emphasizes that Snell and Kissirwere discharged only after telephone calls confirmed toRespondent that they were attending a union meeting.However, nothing in the telephone conversations war-rants the inference that Respondent was more concernedabout the employees' attendance at a union meeting thantheir having absented themselves from work on a busySaturday without prior notification. Respondent was notobligated to discharge the employees before making anattempt to contact them to see if there were extenuatingcircumstances for their absences. In any event, this solepiece of evidence standing alone is insufficient to estab-lish the kind of improper motive which carried the dayin Robertson.CONCLUSION OF LAWRespondent has not violated the Act.Based upon the above findings and conclusion and theentire record herein, I issue the following recommended:ORDER4The complaint is dismissed in its entirety.4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.574